LYNNE, Chief Judge.
Plaintiff, born in 1899, filed his application in December, 1955, for a “disability freeze” under the provisions of the Social Security Act. He sues here pursuant to 42 U.S.C.A. § 405(g) to review the final decision of the Secretary of Health, Education and Welfare, denying his application to establish a period of disability under Title II of the Social Security Act, as amended.
Submitted upon the pleadings and a certified transcript of the proceedings, jurisdiction of this court is invoked to determine whether there is substantial evidence in the record to support the ultimate finding of the Secretary that plaintiff failed to establish that during the period beginning in December, 1953,. when' he claimed his disability commenced, through December 31, 1955, the calendar quarter in which he filed his application, or .even through March 31, *7861957, after which he no longer met the earning requirements under the 1954 amendments to the Social Security Act for disability purposes, his physical impairments, either singly or in combination, resulted in his inability to engage in any substantial gainful activity.
A careful review of the record discloses sharp differences of opinion relating to the existence, the extent, and the disabling effects of the several physical impairments from which plaintiff undoubtedly suffers. The mere statement of this situation is but another way of saying that there was substantial evidence to support the finding of the Secretary as the trier of the facts.
It is accordingly ordered, adjudged and decreed by the court that the decision of the Secretary be and the same is hereby affirmed.